27 N.J. 217 (1958)
142 A.2d 84
IN THE MATTER OF DANIEL WAGNER, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued May 19, 1958.
Decided June 2, 1958.
Mr. George F. Losche argued the cause for the Committee.
Mr. Joseph A. Weisman argued the cause for the respondent.
*218 PER CURIAM.
The Bergen County Ethics and Grievance Committee filed with the court its presentment charging Daniel Wagner with unprofessional conduct in that he had been convicted and sentenced in the United States District Court for the District of New Jersey of willfully failing to file income tax returns for the years 1953 and 1954. It is also admitted that he failed to file such returns for the ten years preceding 1953.
We have considered the affidavits submitted in support of the previous good conduct of the respondent and conclude that, under all the circumstances, the appropriate disciplinary action should be suspension from practice for a period of three years and until the further order of the court. An order to that effect will be entered.
For suspension for three years  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, JACOBS, FRANCIS and PROCTOR  7.